DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2018024284 A- from applicants IDS) in view of Fukushima (JP 2007062628 A - from applicants IDS).
In regards to claim 1, Goto discloses a steering function-equipped hub unit for a steer-by-wire system (Goto [FIG. 1]: the steering device 10 includes a tire hub unit 30; also see [0006]: “it is an object of the present invention to provide a steer-by-wire steering device”) in which a steering input section and a wheel are mechanically disconnected from each other (Goto [0046]: “The drive unit 43 is electrically connected to a steering input device” where a “steer-by-wire” system eliminates the physical connection between the steering wheel and the wheels of a car by using electrically controlled motors to change the direction of the wheels and to provide feedback to the driver), the steer-by-wire system being configured to steer the wheel (Goto [0046]: “The drive unit 43 is electrically connected to a steering input device such as a steering wheel” where the “steering input device” comprises of steering the wheel), the steering function-equipped hub unit (Goto [FIG. 1]: the steering device 10 includes a tire hub unit 30) comprising: 
a hub unit main body including a hub bearing supporting the wheel (Goto [Fig. 4, 5b and 0038]: “the tire support portion 25 includes an upper support portion 25 U which supports an upper portion of the main body portion 31 of the tire hub unit 30 and a lower support portion 25 L which supports a lower portion of the main body portion 31 of the tire hub unit 30. Both the upper support portion 25 U and the lower support portion 25 L are provided with spherical bearings” where “tire hub unit” reads on hub unit and  “spherical bearings” reads on hub bearings); 
a unit support member provided to a chassis frame component of a suspension device (Goto [0011]: “the suspension arm is mounted on the vehicle body” where “suspension arm” reads on unit support member, where “vehicle body” reads on chassis frame and the suspension arm is a component of a suspension device) and rotatably supporting the hub unit main body about a turning axis extending in a vertical direction (Goto [0007]: “a tire hub unit supported by the suspension arm so as to be rotatable about a steering rotation axis”; also see [0039]: “The suspension rotation center portion 21 and the upper support portion 25 U are connected… the upper support portion 25 U is positioned higher than the center portion 21 in the vertical direction” where “tire hub unit” reads on hub unit and “suspension arm” reads on unit support member); and 
a steering actuator configured to rotationally drive the hub unit main body about the turning axis (Goto [0063]: “the linear actuator 40 expands and contracts based on the operation of the steering input device, so that the tire hub unit 30 rotates about the steering axis C with respect to the suspension arm 20. That is, by operating the steering input device, the tire hub unit 30 can be steered” where “linear actuator” reads on steering actuator), wherein 
the hub unit main body is supported by the unit support member (Goto [0007]: “a tire hub unit supported by the suspension arm” where “tire hub unit” reads on hub unit and “suspension arm” reads on unit support member) 
 Goto discloses a steering function-equipped hub unit for a steer-by-wire system of claim 1 but does not explicitly disclose “a preloaded rolling bearing”. However, Fukushima teaches: the hub unit main body is supported by the unit support member through a preloaded rolling bearing (Fukushima [0027]: “the upper support bearing 28 is inlaid in the cylindrical portion 1a of the wheel side knuckle 1, and consists of an outer ring 30 having a tapered outer rolling surface… and preload is applied to the bearing depending on the weight of the vehicle” where “upper support bearing” reads on preloaded rolling bearing). Goto and Fukushima are analogous art because they are in the same field of endeavor, a steering function-equipped hub unit for a steer-by-wire system in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claimed invention of Goto’s to further incorporate the preloaded rolling bearing of Fukushima, to prevent the deformation caused by overloaded bearings. The suggestion/motivation to combine is that a steering function-equipped hub unit for a steer-by-wire system in vehicles which includes a preloaded rolling bearing, would be capable of securing the rigidity as a steering device and optimizes bearing performance.

In regards to claim 2, modified Goto discloses a steering system (Goto [FIG. 1]: the steering device) comprising: 
the steering function-equipped hub unit as claimed in claim 1 (Goto [FIG. 1]: the steering device 10 includes a tire hub unit 30); and 
a control device configured to control a turning actuator of the steering function-equipped hub unit (Goto [0034]: “the drive unit includes a motor and controls the rotation of the rolling unit 32 relative to the main body 31 in response to an operation of an input device”), wherein 
the control device includes a control section configured to output a current command signal in response to a given steering angle command signal Goto [0034]: “the drive unit includes a motor and controls the rotation of the rolling unit 32 relative to the main body 31 in response to an operation of an input device and an actuator drive control section configured to output a driving current in response to the current command signal inputted from the control section to drive and control the turning actuator (Goto [0009]: “the linear actuator expands and contracts based on the operation of the steering input device, so that the tire hub unit rotates about the steering rotation axis relative to the suspension arm. That is, by operating the steering input device, the tire hub unit can be steered”).

In regards to claim 3, modified Goto discloses a vehicle comprising left and right front wheels each including the steering function-equipped hub unit as claimed in claim 1 (Goto [Fig. 1, 2 and 6b]: An actuator for steering the hub unit with a steering function is provided for each wheel, and it is a matter of design variation to be mounted on either the left front wheel, the right rear wheel, or the left front wheel and the left rear wheel or the right rear wheel).  Note that Goto discloses the components but may fail to explicitly disclose that each wheel contains all of the components. However, it would have been obvious to one of ordinary skill as a duplication of parts to place the component on each wheel to provide better functionality in steering.  see MPEP 2144.04 (v)(i)(B) “Duplication of Parts”.

In regards to claim 4, modified Goto discloses a vehicle comprising left and right rear wheels each including the steering function-equipped hub unit as claimed in claim 1 (Goto [Fig. 1, 2 and 6b]: An actuator for steering the hub unit with a steering function is provided for each wheel, and it is a matter of design variation to be mounted on either the left front wheel, the right rear wheel, or the left front wheel and the left rear wheel or the right rear wheel). Note that Goto discloses the components but may fail to explicitly disclose that each wheel contains all of the components. However, it would have been obvious to one of ordinary skill as a duplication of parts to place the component on each wheel to provide better functionality in steering.  see MPEP 2144.04 (v)(i)(B) “Duplication of Parts”.


In regards to claim 5, modified Goto discloses a vehicle comprising left and right front wheels and left and right rear wheels each including the steering function-equipped hub unit as claimed in claim 1 (Goto [Fig. 1, 2 and 6b]: An actuator for steering the hub unit with a steering function is provided for each wheel, and it is a matter of design variation to be mounted on either the left front wheel, the right rear wheel, or the left front wheel and the left rear wheel or the right rear wheel). Note that Goto discloses the components but may fail to explicitly disclose that each wheel contains all of the components. However, it would have been obvious to one of ordinary skill as a duplication of parts to place the component on each wheel to provide better functionality in steering.  see MPEP 2144.04 (v)(i)(B) “Duplication of Parts”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664